 
EXHIBIT 10.5
 
 
EXECUTION VERSION

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 17, 2010, and entered into by and among Darling International
Inc., a Delaware corporation (the “Company”), and each of the stockholders
listed on the signature pages hereto (individually, a “Holder,” and
collectively, the “Holders”).
 
RECITALS
 
WHEREAS, the Company, each of the Holders and Robert A. Griffin, as the
Investors’ Representative, are parties to that certain Rollover Agreement, dated
as of November 9, 2010 (the “Rollover Agreement”);
 
WHEREAS, pursuant to the Rollover Agreement, the Holders are exchanging a
portion of their common shares, no par value (“Griffin Shares”), of Griffin
Industries, Inc. (“Griffin”) for shares of common stock, par value $0.01 per
share, of the Company (“Common Stock”);
 
WHEREAS, the Company is a party to that certain Agreement and Plan of Merger,
dated as of November 9, 2010 (the “Merger Agreement”), by and among the Company,
DG Acquisition Corp. (“Merger Sub”), Griffin and Robert A. Griffin, in his
capacity as Shareholders’ Representative, pursuant to which, among other things,
Merger Sub will be merged with and into Griffin, with Griffin continuing as the
surviving corporation (the “Merger”);
 
WHEREAS, the Company desires to enter into this Agreement in order to provide
the Holders with certain rights to register the Registrable Securities (as
defined below) as provided herein.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:
 
1. Definitions and Interpretive Matters.
 
(a) Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:
 
“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble hereto.
 

 
1

--------------------------------------------------------------------------------

 

“Board” means the board of directors of the Company.
 
“Closing Date” has the meaning set forth in Section 5(a)(xiii).
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Damages” has the meaning set forth in Section 6(a).
 
“Demand Notice” has the meaning set forth in Section 2(a).
 
“Demand Request” has the meaning set forth in Section 2(a).
 
“Demand Registration” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Griffin” has the meaning set forth in the recitals hereto.
 
“Griffin Shares” has the meaning set forth in the recitals hereto.
 
“Holder” has the meaning set forth in the preamble hereto.
 
“Inspectors” has the meaning set forth in Section 5(a)(xvi).
 
“Merger” has the meaning set forth in the recitals hereto.
 
“Merger Agreement” has the meaning set forth in the recitals hereto.
 
“Permitted Assignee” has the meaning set forth in Section 10(a).
 
“Person” means an individual, partnership, limited partnership, limited
liability company, joint venture, corporation, trust or unincorporated
organization, a government or any department, agency or political subdivision
thereof or other entity.
 
“Piggyback Notice” has the meaning set forth in Section 3(a).
 
“Piggyback Registration” means a registration pursuant to Section 3.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 

 
2

--------------------------------------------------------------------------------

 

“Records” has the meaning set forth in Section 5(a)(xvi).
 
“Registrable Securities” means shares of Common Stock owned by the Holders and
received pursuant to the Rollover Agreement, and any securities of the Company
which may be issued or distributed with respect to, or in exchange or
substitution for, or conversion of, such Common Stock and such other securities
pursuant to a stock dividend, stock split or other distribution, merger,
consolidation, recapitalization or reclassification or otherwise; provided,
however, that any Registrable Securities shall cease to be Registrable
Securities when (i) a Registration Statement with respect to the sale of such
Registrable Securities has been declared effective under the Securities Act and
such Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement, (ii) such Registrable
Securities are distributed pursuant to Rule 144 (or any similar provision then
in force) under the Securities Act or (iii) such Registrable Securities shall
have been otherwise transferred to a Person other than a Holder or a Permitted
Assignee; and provided, further, that any securities that have ceased to be
Registrable Securities cannot thereafter become Registrable Securities and any
security that is issued or distributed in respect of securities that have ceased
to be Registrable Securities is not a Registrable Security.
 
“Registration” means a Demand Registration or a Piggyback Registration.
 
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement, including (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with any stock exchange, the SEC and FINRA, (ii) all fees and expenses of
compliance with state securities or blue sky laws, (iii) all printing and
related messenger and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
expenses of counsel for the Company and of all independent certified public
accountants of the Company (including the expenses of any special audit and cold
comfort letters required by or incident to such performance), (v) Securities Act
director and officer liability insurance if the Company so desires or the
underwriters so require, (vi) all fees and expenses incurred in connection with
the listing of the Registrable Securities on any securities exchange, (vii)
reasonable fees and expenses of one counsel selected by the Holders of a
majority of the Registrable Securities being registered to represent all such
Holders in connection with such registration, provided, however, that in no
event shall such fees and expenses pursuant to this subclause (vii) exceed
$100,000 in the aggregate for all Registrations, (viii) all fees and expenses of
underwriters customarily paid by the issuers of securities and (ix) fees and
expenses of other Persons retained by the Company in connection with the
Registration; provided, however, that in no event shall Registration Expenses
include any underwriting discounts, commissions, transfer taxes, if any, fees
attributable to the sale of Registrable Securities or fees and expenses of
counsel to underwriters.
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 

 
3

--------------------------------------------------------------------------------

 

“Requesting Holder” has the meaning set forth in Section 2(a).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Underwritten Registration” or “Underwritten Offering” means a sale of
securities of the Company to an underwriter for re-offering to the public.
 
(b) Other Definitional and Interpretive Matters.  Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-business day, the
period in question shall end on the next succeeding business day.
 
Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.
 
Headings.  The descriptive headings of the several sections of this Agreement
are inserted for convenience only, do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this
Agreement.  All references herein to “Sections” shall be deemed to be references
to sections hereof or Exhibits or schedules hereto unless otherwise indicated.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  The word “including” or any variation thereof means (unless the
context of its usage requires otherwise) “including, but not limited to,” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
 
2. Demand Registration.
 
(a) Right to Demand; Demand Notices.  Subject to the provisions of this
Section 2, at any time after August 14, 2011, one or more Holders holding a
majority of all Registrable Securities outstanding at such time (collectively,
a “Requesting Holder”) may make a written request (a “Demand Request”) to the
Company for registration under and in accordance with the Securities Act (which
Demand Request may require that such registration be an Underwritten Offering)
of all or part of the Registrable Securities held by it (a “Demand
Registration”); provided, that the shares of any Holder whose registration
rights have expired pursuant to Section 10(b) of this Agreement shall be
excluded from the calculation of the number of shares required to make a Demand
Request; provided further, that (i) the Company shall not be obligated to effect
in total more than three such Demand Registrations, (ii) the Company shall not
be obligated to effect any Demand Registration unless the aggregate market value
(based on
 

 
4

--------------------------------------------------------------------------------

 

the market price of the Common Stock on the date such Demand Request is made) of
the Common Stock to be registered in such Demand Registration is equal to or
greater than $15,000,000, and (iii) no Demand Request shall be made within one
hundred eighty (180) days of a prior Demand Request.  Promptly upon receipt of
any Demand Request from any Requesting Holder (but in no event more than ten
(10) business days thereafter), the Company will serve written notice
(the “Demand Notice”) of such registration request to all Holders who did not
make such Demand Request, and, subject to the terms of this Agreement, the
Company will include in such Demand Registration all Registrable Securities of
any Holder with respect to which the Company has received written requests for
inclusion therein within ten (10) business days after the Demand Notice has been
given to the applicable Holder. All requests made pursuant to this Section 2
shall specify the aggregate amount of Common Stock to be registered and will
also specify the intended methods of disposition thereof.
 
(b) Company’s Right to Defer Registration.  If the Company is requested to
effect a Demand Registration, and the Company furnishes to the Requesting
Holders a copy of a resolution of the Board certified by the secretary of the
Company stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company and its stockholders for such Registration
Statement to be filed and it is therefore essential to defer the filing of such
Registration Statement, the Company shall have the right to defer such filing
for a period of not more than ninety (90) days after receipt of the Demand
Request; provided that, in such event, the Company may postpone a Demand
Registration pursuant hereto only twice in any 365-day period.  If the Company
shall so postpone the filing of a Demand Registration, the Requesting Holder
may, within thirty (30) days after receipt of the notice of postponement, advise
the Company in writing that the Requesting Holder has determined to withdraw
such Demand Request, and the Company shall not be obligated to effect a Demand
Registration pursuant to such withdrawn Demand Request and such withdrawn Demand
Request shall not be counted as a Demand Registration effected pursuant to
Section 2(a).
 
(c) Registration Statement Form.  Registrations under this Section 2 shall be on
such appropriate registration form of the SEC as shall be selected by the
Company and as shall be reasonably acceptable to the Requesting Holder.
 
(d) Expenses.  The Company will pay all Registration Expenses in connection with
each Demand Registration requested pursuant to this Section 2.
 
(e) Effective Registration Statement.  The Company shall be deemed to have
effected a Demand Registration if (i) the Registration Statement relating to
such Demand Registration is declared effective by the SEC; provided, however,
that no Demand Registration shall be deemed to have been effected if (A) such
Registration, after it has become effective, is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court by reason of an act or omission by the Company, or (B) the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such Registration are not satisfied
because of an act or omission by the Company, or (ii) at any time after any
Requesting Holder requests a Demand Registration and prior to the effectiveness
of the Registration Statement, the preparation of such Registration Statement is
discontinued or such Registration Statement is withdrawn or abandoned at the
request of such Requesting Holder (other than pursuant to the last sentence of
Section 2(b)),
 

 
5

--------------------------------------------------------------------------------

 

unless the Requesting Holder has paid to the Company in full the Registration
Expenses in connection with such Registration Statement.
 
(f) Priority on Demand Registrations. Notwithstanding the foregoing, if a
Registration pursuant to this Section 2 involves an Underwritten Offering and
the managing underwriter or underwriters of such proposed Underwritten Offering
determines in writing that the total or kind of securities which such Holders
and any other Persons intend to include in such offering would be reasonably
likely to adversely affect the price, marketability or distribution of the
securities offered in such offering, then the Company shall include in such
Registration (i) first, to the extent of the amount of securities that all
Holders have requested to be included in such Registration, which, in the
opinion of the managing underwriter or underwriters, can be sold without such
adverse effect referred to above, such amount to be allocated pro rata among all
such Holders based upon the relative aggregate amount of gross proceeds to be
received by such Holders in the offering and (ii) second, the securities of any
other Person, which, in the opinion of the managing underwriter or underwriters,
can be sold without such adverse effect referred to above.
 
(g) Selection of Underwriters.  If any offering pursuant to a Demand
Registration involves an Underwritten Offering, the Holders of a majority of the
Registrable Securities included in such Demand Registration shall have the right
to select the managing underwriter or underwriters to administer the offering,
which managing underwriters shall be a firm of nationally recognized standing
and reasonably satisfactory to the Company.
 
3. Piggyback Registrations.
 
(a) Participation.  Subject to Section 3(b) and Section 8, if at any time after
the date hereof the Company files a Registration Statement (other than (i) any
Demand Registration pursuant to Section 2, (ii) a registration on Form S-4 or
Form S-8 or any successor form to such Forms or any similar form, (iii) any
registration of securities as it relates to an offering and sale to employees of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement or (iv) any registration as it relates to the registration for
exchange or otherwise of debt securities or equity securities having a
preference over the Common Stock of the Company or its subsidiaries) with
respect to an offering that includes any shares of Common Stock, then the
Company shall give prompt notice (the “Piggyback Notice”) to the Holders, and
the Holders shall be entitled to include in such Registration Statement the
Registrable Securities held by them. The Piggyback Notice shall offer the
Holders the opportunity to register such number of shares of Registrable
Securities as each Holder may request and shall set forth (A) the anticipated
filing date of such Registration Statement and (B) the number of shares of
Common Stock that is proposed to be included in such Registration
Statement.  Subject to Section 3(b), the Company shall include in such
Registration Statement such shares of Registrable Securities for which it has
received written requests to register such shares within fifteen (15) days after
the Piggyback Notice has been given.
 
(b) Underwriter’s Cutback.  Notwithstanding the foregoing, if a Registration
pursuant to this Section 3 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering determines
that the total or kind of securities which the Holders and any other Persons
intend to include in such offering would be
 

 
6

--------------------------------------------------------------------------------

 

reasonably likely to adversely affect the price, marketability or distribution
of the securities offered in such offering, then the Company shall include in
such Registration (i) first, 100% of the securities that the Company (if the
Person initiating such Registration is the Company) proposes to sell, (ii)
second, to the extent of the amount of Registrable Securities which all Holders
have requested to be included in such Registration, which, in the opinion of the
managing underwriter or underwriters, can be sold without such adverse effect
referred to above, such amount to be allocated pro rata among all such Holders
based upon the number of shares requested to be included by such Holders in the
offering, and (iii) third, the securities of any other Person, which, in the
opinion of the managing underwriter or underwriters, can be sold without such
adverse effect referred to above.  Notwithstanding the foregoing, any
Registrable Securities of the Holders not included in an Underwritten Offering
pursuant to the foregoing sentence shall be included in any underwriter
over-allotment option associated with such Underwritten Offering before any
securities that the Company proposes to include in such Underwritten Offering
are included.
 
(c) Expenses.  The Company will pay all Registration Expenses in connection with
each Registration of Registrable Securities requested pursuant to this Section
3, regardless of whether any such Registration becomes effective.
 
(d) Company Control. Other than with respect to a request for a Demand
Registration pursuant to Section 2, the Company may decline to file a
Registration Statement to be prepared and filed by the Company after giving the
Piggyback Notice, or withdraw such a Registration Statement after filing, but
prior to the effectiveness of the Registration Statement, provided that the
Company shall promptly notify each Holder in writing of any such action.
 
(e) No Effect on Demand Registrations.  No Registration effected under this
Section 3 shall be deemed to have been effected pursuant to Section 2 or shall
relieve the Company of its obligation to effect any Registration upon request
pursuant to Section 2.
 
4. Lock-Up and Hold-Back.  Except in connection with an exercise of a Holder’s
rights with respect to Piggyback Registrations pursuant to Section 3, from the
date hereof until August 14, 2011, no Holder shall sell, make any short sale of,
grant any option for the purchase of, hypothecate, hedge or otherwise dispose of
any shares of Common Stock of the Company.  Each Holder further agrees, if so
requested by any managing underwriter in an Underwritten Offering, not to sell,
make any short sale of, grant any option for the purchase of, hypothecate, hedge
or otherwise dispose of securities of the Company or any securities convertible
into or exchangeable or exercisable for such securities, including in connection
with a sale under Rule 144 of the Securities Act during the thirty (30) day
period prior to, and (except as part of such Underwritten Registration) during
such time period after the effective date of any Registration Statement (not to
exceed one hundred eighty (180) days) as the Company and the managing
underwriter or underwriters may agree.
 
5. Registration Procedures.
 
(a) In connection with the Company’s Registration obligations pursuant to
Section 2 and Section 3, the Company will use its commercially reasonable
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with an Underwritten
 

 
7

--------------------------------------------------------------------------------

 

Offering or such other method or methods of distribution to which the Company
may reasonably agree, and pursuant thereto the Company will as expeditiously as
practicable:
 
(i) prepare and file with the SEC a Registration Statement or Registration
Statements relating to the applicable Demand Registration or Piggyback
Registration, including all exhibits and financial statements required by the
SEC to be filed therewith, and use its commercially reasonable efforts to cause
such Registration Statement(s) to become effective;
 
(ii) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement as may be necessary to keep the Registration
Statement effective such period as in the opinion of counsel for the
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act; and
comply with the provisions of the Securities Act, the Exchange Act, and the
rules and regulations promulgated thereunder with respect to the disposition of
all securities covered by such Registration Statement during the applicable
period in accordance with the intended method or methods of distribution by the
sellers thereof set forth in such Registration Statement or supplement to the
Prospectus;
 
(iii) notify the selling Holders and the managing underwriters, if any, as soon
as practicable after notice thereof is received by the Company (A) when the
Registration Statement or any amendment thereto has been filed or becomes
effective, the Prospectus or any amendment or supplement to the Prospectus has
been filed, and, to furnish such selling Holders and managing underwriters with
copies thereof, (B) of any request by the SEC for amendments or supplements to
the Registration Statement or the Prospectus or for additional information,
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or any order preventing or suspending the use of any
preliminary Prospectus or Prospectus or the initiation or threatening of any
proceedings for such purposes and (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
 
(iv) promptly notify the selling Holders and the managing underwriters, if any,
at any time prior to nine (9) months after the time of issue of the Prospectus,
when the Company becomes aware of the happening of any event as a result of
which the Prospectus included in such Registration Statement (as then in effect)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of the Prospectus and
any preliminary Prospectus, in light of the circumstances under which they were
made) when such Prospectus was delivered not misleading or, if for any other
reason it shall be necessary during such time period to amend or supplement the
Prospectus in order to comply with the Securities Act and, in either case as
promptly as practicable thereafter, prepare and file with the SEC, and furnish
without charge to the selling Holders and the managing underwriters, if any, a
supplement or amendment to such Prospectus which will correct such statement or
omission or effect such compliance;
 

 
8

--------------------------------------------------------------------------------

 

(v) make commercially reasonable efforts to obtain the withdrawal of any stop
order or other order suspending the use of any preliminary Prospectus or
Prospectus or suspending any qualification of the Registrable Securities;
 
(vi) if reasonably requested by the managing underwriter or underwriters or
Holder of Registrable Securities being sold in connection with an Underwritten
Offering, promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters and the Holders of a
majority of the Registrable Securities being sold agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities, including information with respect to the amount of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering;
and promptly make all required filings of such Prospectus supplement or
post-effective amendment;
 
(vii) furnish to each selling Holder and each managing underwriter, without
charge, as many conformed copies as they may reasonably request, of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits thereto (including those incorporated by reference);
 
(viii) deliver to each selling Holder and the underwriters, if any, without
charge, as many copies of the Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto as such Persons may reasonably request
(it being understood that the Company consents to the use of the Prospectus or
any amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto) and such other documents as such selling Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
Holder;
 
(ix) on or prior to the date on which the Registration Statement is declared
effective, use its commercially reasonable efforts to register or qualify the
Registrable Securities for offer and sale under the securities or blue sky laws
of each state and other jurisdiction of the United States as any such seller,
underwriter or agent reasonably requests in writing, and do any and all other
acts or things reasonably necessary or advisable to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect and so as to permit the continuance of sales and dealings therein for as
long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that the Company will
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;
 
(x) cooperate with the selling Holders and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not required to bear any
restrictive legends and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request prior to any sale of Registrable Securities to the underwriters;
 

 
9

--------------------------------------------------------------------------------

 

(xi) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
trustee or transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;
 
(xii) enter into customary agreements (including an underwriting agreement) as
are customary in any Underwritten Registration;
 
(xiii) use commercially reasonable efforts to obtain for delivery to the Holders
of Registrable Securities being registered and to the underwriter an opinion or
opinions from counsel for the Company, upon consummation of the sale of such
Registrable Securities to the underwriters (the “Closing Date”), in customary
form and covering such matters of the type customarily covered by opinions as
the Holders of Registrable Securities or underwriter reasonably requests;
 
(xiv) use commercially reasonable efforts to obtain for delivery to the Company
and the underwriter, with copies to the Holders, a comfort letter from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters as the managing
underwriter or the Holders of a majority of the Registrable Securities being
sold reasonably request, dated the effective date of the Registration Statement
and brought down to the Closing Date;
 
(xv) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;
 
(xvi) make available for inspection by a representative of the Holders of a
majority of the Registrable Securities, any underwriter participating in any
disposition pursuant to such Registration, and any attorney or accountant
retained by such Holders or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such Registration; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the Registration Statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this Section 5(a)(xvi) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) if either (x) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (y) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing, unless prior to furnishing any such information with
respect to subclause (B), such Holder of Registrable Securities requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further, that each Holder of
Registrable Securities agrees that it will, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, give prompt written
notice to the
 

 
10

--------------------------------------------------------------------------------

 

Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential;
 
(xvii) use its commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as soon as reasonably practicable (but not more than eighteen (18)
months) after the effective date of the Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder;
 
(xviii) as promptly as practicable after filing with the SEC of any document
which is incorporated by reference into the Registration Statement or the
Prospectus, provide copies of such document to counsel for the selling Holders
and to the managing underwriters, if any;
 
(xix) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement; and
 
(xx) use its commercially reasonable efforts to list (if such Registrable
Securities are not already listed) all Registrable Securities covered by such
Registration Statement on each securities exchange, if any, on which similar
securities issued by the Company are then listed.
 
(b) The Company may require each Holder of Registrable Securities as to which
any Registration is being effected to furnish in writing to the Company such
information regarding the distribution of such securities, such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing and such
other information as may be legally required in connection with such
Registration.  Each Holder agrees to furnish such information to the Company and
to cooperate with the Company as necessary to enable the Company to comply with
the provisions of this Agreement.
 
(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 5(a)(iii)(C) or (D) or
Section 5(a)(iv), such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5(a)(iv) hereof, or until it is advised in writing by
the Company that the use of the Prospectus may be resumed, and until it has
received copies of any additional or supplemental filings which are incorporated
by reference in the Prospectus, and, if so directed by the Company, such Holder
will deliver to the Company all copies, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
 
6. Indemnification.
 
(a) Indemnification by the Company.  The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, its officers,
directors, partners, members, employees and agents and each Person who controls
such Holder (within the meaning
 

 
11

--------------------------------------------------------------------------------

 

of the Securities Act), against all losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) (“Damages”) caused by any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus, amendment or supplement thereto or preliminary
Prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such Damages are caused by, related to or
contained in any information furnished in writing to the Company by such Holder
or on such Holder’s behalf expressly for use therein, provided that the
indemnity agreement contained in this Section 6(a) shall not apply to the extent
that any Damages result from (i) the fact that a current copy of the Prospectus
was not sent or given to the Person asserting such Damages at or prior to the
written confirmation of the sale of the Registrable Securities concerned to such
Person if it is determined that the Company provided such current Prospectus to
the Holder prior to such confirmation and it was the responsibility of the
Holder to provide such Person with such Prospectus and such Prospectus would
have cured the defect giving rise to such Damages or (ii) transactions by the
Holder in violation of Section 5(c).  Each indemnity and reimbursement of costs
and expenses shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder.
 
(b) Indemnification by the Selling Holders.  In connection with each
Registration, each selling Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any Registration Statement or Prospectus and agrees to indemnify
(severally and not jointly) and hold harmless, to the full extent permitted by
law, the Company, its directors, officers, employees and agents and each Person
who controls the Company (within the meaning of the Securities Act) against all
Damages resulting from any untrue statement of a material fact, or any omission
of a material fact, required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or necessary to make the statements therein
not misleading, to the extent, that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
selling Holder or on such selling Holder’s behalf to the Company specifically
for inclusion in such Registration Statement or Prospectus and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting such loss, claim, damage,
liability or expense and was relied upon by the Company in the preparation of
such Registration Statement or Prospectus.  In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.  The Company shall be entitled
to receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution to
the same extent as provided above with respect to information so furnished in
writing by such Persons specifically for inclusion in any Prospectus or
Registration Statement.
 
(c) Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any delay or failure to so notify the indemnifying party shall relieve the
indemnifying party of its obligations hereunder only to the extent, if at all,
that it is materially prejudiced by reason of such delay or failure; provided,
further however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to
 

 
12

--------------------------------------------------------------------------------

 

participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, or (B) the indemnifying
party shall have failed to assume the defense of such claim within a reasonable
time after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person or (C) in the reasonable judgment of any such Person, based upon advice
of its counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person).  If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld or
delayed), provided that an indemnifying party shall not be required to consent
to any settlement involving the imposition of equitable remedies or involving
the imposition of any material obligations on such indemnifying party other than
financial obligations for which such indemnified party will be indemnified
hereunder.  No indemnifying party will be required to consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnifying party
of a release from all liability in respect to such claim or
litigation.  Whenever the indemnified party or the indemnifying party receives a
firm offer to settle a claim for which indemnification is sought hereunder, it
shall promptly notify the other of such offer.  If the indemnifying party
refuses to accept such offer within twenty (20) business days after receipt of
such offer (or of notice thereof), such claim shall continue to be contested
and, if such claim is within the scope of the indemnifying party’s indemnity
contained herein, the indemnified party shall be indemnified pursuant to the
terms hereof.  If the indemnifying party notifies the indemnified party in
writing that the indemnifying party desires to accept such offer, but the
indemnified party refuses to accept such offer within twenty (20) business days
after receipt of such notice, the indemnified party may continue to contest such
claim and, in such event, the total maximum liability of the indemnifying party
to indemnify or otherwise reimburse the indemnified party hereunder with respect
to such claim shall be limited to and shall not exceed the amount of such offer,
plus reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses) to the date of notice that the indemnifying party
desires to accept such offer, provided that this sentence shall not apply to any
settlement of any claim involving the imposition of equitable remedies or to any
settlement imposing any material obligations on such indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder.  An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless in the written
opinion of counsel to the indemnified party, reasonably satisfactory to the
indemnifying party, use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of one such additional
counsel.
 
(d) Other Indemnification.  Indemnification similar to that specified in this
Section 6 (with appropriate modifications) shall be given by the Company and
each seller of
 

 
13

--------------------------------------------------------------------------------

 

Registrable Securities with respect to any required registration or other
qualification of securities under federal or state law or regulation of
governmental authority other than the Securities Act.
 
(e) Contribution.  If for any reason the indemnification provided for in
Sections 6(a), (b) and (d) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Sections 6(a), (b) and (d),
then the indemnifying party shall, on a several (and not joint and several)
basis, contribute to the amount paid or payable by the indemnified party as a
result of such Damages in such proportion as is appropriate to reflect not only
the relative benefits received by the indemnified party and the indemnifying
party, but also the relative fault of the indemnified party and the indemnifying
party, as well as any other relevant equitable considerations, provided that no
selling Holder shall be required to contribute in an amount greater than the
dollar amount of the net proceeds received by such selling Holder with respect
to the sale of any securities.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
7. Rule 144.  The Company agrees to use its commercially reasonable efforts to:
(a) file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder, (b)
take such further action as any Holder may reasonably request in writing to the
extent required from time to time to enable the sale of Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144 (or any similar rule or rules then in effect) of
the Securities Act, and (c) upon the reasonable written request of any Holder,
deliver to such Holder all information regarding the Company required to be
delivered in connection with Rule 144 (or any similar rule or rules then in
effect) of the Securities Act.
 
8. Participation in Underwritten Registrations.  No Person may participate in
any Underwritten Registration hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.  Nothing in this Section 8 shall be construed to create any
additional rights regarding the Registration of Registrable Securities in any
Person otherwise than as set forth herein.
 
9. Legends.  Each Holder acknowledges and agrees that the certificate(s)
representing the Common Stock received pursuant to the Rollover Agreement shall
bear a legend in substantially the following form, until such time as they are
not subject to restrictions on transfer pursuant to this Agreement:
 
“THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE
REGISTRATION RIGHTS AGREEMENT, DATED DECEMBER 17, 2010, BY AND AMONG DARLING
INTERNATIONAL INC. AND CERTAIN STOCKHOLDERS THEREOF, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, AND BY ACCEPTING ANY INTEREST IN THIS SECURITY THE PERSON
ACCEPTING SUCH INTEREST
 

 
14

--------------------------------------------------------------------------------

 

SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY SUCH RESTRICTIONS
CONTAINED IN SUCH REGISTRATION RIGHTS AGREEMENT.”
 
10. Miscellaneous.
 
(a) Assignment.  Neither this Agreement nor any of the rights, interests and
obligations of the parties hereunder shall be assigned, in whole or in part, by
any party hereto without the prior written consent of the other parties hereto;
provided, however, that in connection with a Holder’s sale of any Registrable
Securities to an Affiliate of such Holder or to any Person a party to this
Agreement (each, a “Permitted Assignee”), a Holder may, without the consent of
the Company or any Holder, assign its rights, interests and obligations under
this Agreement to such Permitted Assignee, and after any such assignment to a
Permitted Assignee, such Permitted Assignee shall be deemed a “Holder” for
purposes of this Agreement.  Subject to the foregoing sentence, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Any attempted assignment or
transfer in violation of this Section 10(a) shall be null and void.
 
(b) Expiration of Registration Rights.  Any Holder who beneficially owns less
than 1% of all of the outstanding Common Stock shall not be entitled to exercise
any registration rights provided for in this Agreement after such time as Rule
144 or another similar exemption under the Securities Act is available for the
sale of all of such Holder’s shares.
 
(c) Termination.  The provisions of this Agreement shall terminate on December
17, 2015 (the “Termination Date”); provided, however, that the Termination Date
shall be extended for the duration of any deferral of any Demand Registration by
the Company pursuant to Section 2(b).
 
(d) Notices.  All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given: (i) five (5) business days following sending by registered or
certified mail, postage prepaid; (ii) when sent (with written confirmation of
transmission), if sent by facsimile; (iii) when delivered (with written
confirmation of receipt), if delivered personally to the intended recipient; and
(iv) one (1) business day following sending by overnight delivery via a national
courier service (with written confirmation of receipt) and, in each case,
addressed to a party at the following address and/or facsimile for such party
(or to such other address or facsimile number as a party may have specified by
notice given to the other party pursuant to this provision):
 
If to the Company:

 
Darling International Inc.
251 O’Connor Ridge Blvd., Suite 300
Irving, Texas  75038
Facsimile:  (972) 281-4475
Attention:  General Counsel
 
with a required copy (that shall not constitute notice) to:
 

 
15

--------------------------------------------------------------------------------

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas  75201
Facsimile:  (214) 746-7777
Attention: Mary R. Korby, Esq.
 
If to any Holder, to the address of such Holder set forth on the signature pages
of this Agreement.


or to such other address(es) as shall be furnished in writing by any such party
to each of the other parties hereto in accordance with the provisions of this
Section 10(d).
 
(e) Severability.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.
 
(f) Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when two or more counterparts have been signed by each of the parties
hereto and delivered, in person or by exchange via electronic mail (in Adobe
Portable Document Format (PDF)) or facsimile with the other parties hereto.
 
(g) Integrated Contract.  This Agreement and any written amendments to this
Agreement satisfying the requirements of Section 10(k), constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede any previous agreements and understandings between the
parties with respect to such matters.  There are no restrictions, promises,
representations, warranties, agreements or undertakings of either party hereto
with respect to the transactions contemplated by this Agreement other than those
set forth herein or in any other document required to be executed and delivered
hereunder.
 
(h) Governing Law.  This Agreement and any matter based upon, arising out of or
related to this Agreement or the negotiation, execution or performance of this
Agreement (whether for breach of contract, tortious conduct or otherwise), the
interpretation and enforcement of the provisions of this Agreement and any
agreements entered into in connection herewith or any actions of or omissions of
any party in any way connected with, related to or giving rise to any of the
foregoing matters (collectively, the “Covered Matters”) shall be governed by and
construed in accordance with the laws, rules and regulations, and judicial and
administrative decisions (in each case, both procedural and substantive) of the
State of Delaware, without reference to its conflicts of law principles, that if
applied might require the application of the laws of another jurisdiction.
 
(i) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THE COVERED MATTERS.
 

 
16

--------------------------------------------------------------------------------

 

(j) Jurisdiction; Service of Process.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against any of the parties exclusively in any federal or state
court located within the State of Delaware, and each of the parties consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.
 
(k) Amendments and Waivers.  This Agreement may not be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may not be waived, unless the Company has
obtained the written consent of the Holders of at least a majority of the then
outstanding Registrable Securities.
 
(l) Non-Recourse.  This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement may
only be brought against, the individuals or entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party.  Except to the extent a named party to this
Agreement, no past, present or future director, officer, employee, incorporator,
member, partner, stockholder, subsidiary, affiliate, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of any party hereto under this Agreement or any agreement entered
into in connection herewith or for any claim based on, arising out of, in
respect of, or by reason of, the transactions contemplated hereby and thereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
COMPANY:
DARLING INTERNATIONAL INC.,
a Delaware corporation
                 
 
By:
/s/ Randall C. Stuewe       Randall C. Stuewe       Chief Executive Officer    
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

HOLDERS:
/s/ Dennis B. Griffin                                         
Dennis B. Griffin




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Dennis B. Griffin                                         
Dennis B. Griffin, Trustee of
The Traci Lynn Griffin Qualified
Subchapter S Trust




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Dennis B. Griffin                                         
Dennis B. Griffin, Trustee of
The Toby Andrew Griffin Qualified
Subchapter S Trust




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 









Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Dennis B. Griffin                                         
Dennis B. Griffin, Trustee of
The Anthony A. Griffin Qualified
Subchapter S Trust




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust III,
fbo Traci D. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 









Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust III,
fbo Anthony A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust III,
fbo Toby A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust II,
fbo Traci D. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust II,
fbo Anthony A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the DBG
Grantor Retained Annuity Trust II,
fbo Toby A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of the Dennis B.
Griffin Grandchildren’s Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of The Joseph
Scott Griffin Qualified Subchapter S Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of The Denise
Anne Griffin Qualified Subchapter S Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of The Dana Lynn
Griffin Qualified Subchapter S Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ John M. Griffin                                           
John M. Griffin, Trustee of The John
Christian Griffin Qualified Subchapter S
Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust III,
fbo Denise A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust III,
fbo Joseph S. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust III,
fbo John C. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust III,
fbo Dana L. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust II,
fbo Denise A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust II,
fbo Joseph S. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust II,
fbo John C. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the JMG
Grantor Retained Annuity Trust II,
fbo Dana L. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of the John M.
Griffin Grandchildren’s Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of The
Christopher A. Griffin Qualified
Subchapter S Trust
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of The Michael
R. Griffin Qualified Subchapter S Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Robert A. Griffin                                        
Robert A. Griffin, Trustee of The Renee L.
Griffin Qualified Subchapter S Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust III,
fbo Renee McDonald


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust III,
fbo Christopher Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 









Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust III,
fbo Michael Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust III,
fbo Jordan Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust III,
fbo Jon Marcus Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 









Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust II,
fbo Jordan Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 









Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the RAG
Grantor Retained Annuity Trust II,
fbo Jon Marcus Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 











Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Martin W. Griffin                                        
Martin W. Griffin, Trustee of the Robert A.
Griffin Grandchildren’s Trust


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Thomas A. Griffin                                       
Thomas A. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 










Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 
/s/ Linda G. Holt                                             
                        Linda G. Holt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Cynthia L. Roeder                                      
                        Cynthia L. Roeder


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Judith E. Prewitt                                         
                        Judith E. Prewitt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 


/s/ Brian J. Griffin                                            
Brian J. Griffin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

/s/ Elizabeth A. Osborn                                   
                         Elizabeth A. Osborn



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 


/s/ Janet Means                                               
Janet Means


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 







Signature Page to Registration Rights Agreement
 
